Case 1:17-cv-04275-RPK-RML Document 274-2 Filed 07/01/20 Page 1 of 5 PagelD #: 6692

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

See eee eee ee eee oe a a a a a a a i eS ee ay
'

ALLSTATE INSURANCE COMPANY, et al, : 17-CV-4275
Plaintiffs, (RPI) )
inst DECLARATION OF MICHAEL
“agaist BRUNO IN SUPPORT OF
\ PLAINTIFFS’ MOTION FOR A
ARTUR AVETISYAN, et al., DEFAULTJUNGMERT
Defendants. PURSUANT TO FED. R. CIV. P. 55

Michael Bruno, declares pursuant to 28 U.S.C. § 1746 that the following is true and correct:

1. I am employed as an Analyst in the Special Investigations Unit (“SIU”) of Allstate
Insurance Company (“Allstate”), one of the Plaintiffs in the above-entitled action, and submit this
affidavit in support of the Motion for a Default Judgment by Allstate Insurance Company, Allstate
Fire and Casualty Insurance Company, Allstate Indemnity Company, Allstate New Jersey
Insurance Company, Allstate New Jersey Property and Casualty Insurance Company, Allstate
Property and Casualty Insurance Company, and Northbrook Indemnity Company (“Plaintiffs”)
against Artur Avetisyan (“Avetisyan”), Alexandra Matlyuk (‘“Matlyuk”), Gregory Miller
(“Miller”), Almatcare Medical Supply Inc. (“Almatcare Medical Supply”), AVA Custom Supply,
Inc. (“AVA Custom Supply”), Daily Medical Equipment Distribution Center, Inc. (“Daily
Medical”), and IG & NAT Services, Inc. (collectively the “Defaulted Defendants”). In particular,
this declaration is limited to setting forth the amounts paid by Plaintiffs, resulting in the damages

alleged in Plaintiffs’ Complaint as a result of the Defaulted Defendants’ fraudulent acts.

2. By way of brief background, SIU is responsible for investigating suspicious claims
for, among other things, medical services submitted under No-fault automobile insurance policies

issued by Allstate. Pursuant to Article 4 of the New York Insurance Law and implementing
Case 1:17-cv-04275-RPK-RML Document 274-2 Filed 07/01/20 Page 2 of 5 PagelD #: 6693

regulations, insurance companies are mandated to create, establish and maintain an SJU that is
responsible for investigating suspect claims. My responsibilities include, but are not limited to,
identifying trends and patterns of fraud; providing analytical support for the investigation of
suspected fraud rings when such patterns are identified; assisting in the prosecution of insurance
fraud rings based on such investigations through the commencement of civil actions to recoup
money paid by Allstate as a result of fraud and, to the extent requested, working with law
enforcement agencies in connection with their criminal investigations and/or prosecutions. In my
role as an SIU Analyst, I assisted with and was involved in the identification and investigation of

the defendants in this action, including the Defaulted Defendants.

3. Tn connection with the instant application for a default judgment, I reviewed
payment summaries, which are maintained by Plaintiffs in the ordinary course of their business,
which reflect payments that Plaintiffs made to the retailers in connection with their claims for No-
fault reimbursement. Specifically, the payment summaries are records that Plaintiffs maintain in
the ordinary course of business and that itemize each check Plaintiffs issued to each of the retailer
defendants in connection with the retailers’ No-fault insurance claims. Plaintiffs create and
maintain these payment summaries contemporaneously with the issuance of the specific check to
a particular retailer. Attached to the McKenney Declaration as Exhibits “20” through 23” are
spreadsheets prepared by counsel containing information extracted from the payment summaries
that reflect payments Allstate made to the relevant durable medical equipment DME Retailer
enterprises relevant to this motion. I compared the spreadsheets in Exhibits “20” through “23” to
the payment summaries maintained by Allstate and confirmed that the information in them is true

and correct.
Case 1:17-cv-04275-RPK-RML Document 274-2 Filed 07/01/20 Page 3 of 5 PagelD #: 6694

4. Based on my review of the foregoing documents, I have determined that during the
relevant time period of the First Amended Complaint (hereimafter the “Complaint”, Plaintiffs paid
the Defaulted Defendants through the Retailer enterprises in which they participated in excess of
$945,000 (exclusive of any interest Plaintiffs may be entitled to recover), as a result of fraudulent
claims submitted by, among others, the Defaulted Defendants, through the Retailers. As alleged
in the Complaint, had Plaintiffs known of the fraudulent content of the bills, delivery receipts,
wholesale invoices and prescriptions contained in the claims submitted by the Retailers, Plaintiffs
would not have paid the Retailers’ claims for No-fault insurance benefits submitted in connection
therewith.

5. In addition, with respect to Defaulted Retailer Defendants Almatcare Medical
Supply, AVA Custom Supply, and Daily Medical, I have reviewed billing summaries, which are
maintained by Plaintiffs in the ordinary course of their business, that itemize and reflect the details
of each claim submitted by DME retailers to Plaintiffs for No-fault rermbursement. Plaintiffs
create and maintain these billing summaries contemporaneously with receipt of a claim from each
retailer and when each claim is processed. Attached to the McKenney Declaration as Exhibits
“27” through “29” are spreadsheets prepared by counsel containing information extracted from the
billing summaries that reflect the bills Allstate received from the Defaulted Retailers but which
remain unpaid. I compared the spreadsheets in Exhibits “27” through “29” to the billing

summaries maintained bu Allstate and confirmed that the information in them is true and correct.

6. Based on my review of the billing and payment summaries, I have determined that
there is in excess of $720,000 in pending and/or unpaid claims that are actively in dispute. The
pending and/or unpaid claims actively in dispute from each Defaulted Retailer Defendant are as

follows:
Case 1:17-cv-04275-RPK-RML Document 274-2 Filed 07/01/20 Page 4 of 5 PagelD #: 6695

e $52,102.38 in claims made by Almatcare Medical Supply
e $32,152.88 in claims made by AVA Custom Supply

e $636,263.44 in claims made by Daily Medical

7. The Defaulted Retailers continue to litigate and/or arbitrate active matters to
recover No-fault benefits on claims admitted to be fraudulent in this action by virtue of their
default. In that regard, Defaulted Retailer Defendants have commenced and continue to litigate
and/or arbitrate in at least 177 No-fault collections against Allstate in the New York City Civil
courts and/or No-fault collection arbitrations through the American Arbitration Association, in
which the Defaulted Retail Defendants are seeking to recover No-fault benefits that are connected
to the fraudulent billing which is the subject of this action. These 177 No-fault collection actions

are set forth in Exhibit “26,” annexed to the McKenney Declaration.

8. Moreover, in the past six months, Allstate has issued in excess of $29,000 in
payments on claims by the Defaulted Retailers. A list of these payments is attached to the
McKenney Declaration as Exhibit “31.” I compared the spreadsheet in Exhibit “31” to the
payment summaries maintained by Allstate and confirmed that the information in them is true and

correct.

9. I declare under penalty of perjury that the foregoing is true and accurate to the best
of my knowledge, information and belief, and that the amounts referenced herein are accurate and

justly due and owed to Plaintifis.
Case 1:17-cv-04275-RPK-RML Document 274-2 Filed 07/01/20 Page 5 of 5 PagelD #: 6696

WHEREFORE, it is respectfully requested that the Court grant Plaintiffs’ application for a default

judgment.

Dated: June 5 , 2020

Nh Seta

; j Michael Bruno
